DETAILED ACTION
This office action is in response to application with case number 17/176,523 (filed on 02/16/2021), in which claims 1-10 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. CN202011035172.4, filed on 09/27/2020.
	
	Information Disclosure Statement
No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
Examiner notes that Applicants have used the phrase “and/or” in claims 1, 3 and 5-7. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811). 
Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“target information acquisition unit configured to acquire...” in claim 7
“sensing data acquisition unit configured to acquire ...” in claim 7
“instruction output unit configured to output/ calculate …” in claims 7/ 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Objections
Claims 1, 3, 7 and 9 are objected to because of the following informalities:  
Claim 1 recites “the instructions” in line 10. It should be “the instruction”. As such for the purpose of examination in this Office Action and as best understood by the Examiner, “the instructions” limitation have been interpreted under Broadest Reasonable Interpretation (BRI) as being referring to the “braking instruction” OR  the “warning instruction”, which are both recited in line 8 as alternative instructions.
Claim 3 recites “the instructions” in line 4. It should be “the instruction”. As such for the purpose of examination in this Office Action and as best understood by the Examiner, “the instructions” limitation have been interpreted under BRI as being referring to the “braking instruction” OR the “warning instruction”, which are both recited in line 2 as alternative instructions.
Claim 7 recites “the instructions” in line 12. It should be “the instruction”. As such for the purpose of examination in this Office Action and as best understood by the Examiner, “the instructions” limitation have been interpreted under BRI as being referring to the “braking instruction” OR the “warning instruction”, which are both recited in line 10 as alternative instructions.
Claim 9 recites “the one or more program instruction” in line 4. It should be “the one or more instructions”. 
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) because:
Claim 7 recites the limitation “the instructions” in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the said “instructions” limitation refers to the “a braking instruction and/or a warning instructions” limitation in line 10 or the “a braking instruction and/or a warning instructions limitation in base claim 1. 
As such for the purpose of examination in this Office Action and as best understood by the Examiner, “the instruction(s)” limitation have been interpreted under Broadest Reasonable Interpretation (BRI) as being referring to the same “braking instruction” OR “warning instruction” in claim 7 and base claim 1, which are both recited in both claims 1 and 7 as alternative instructions (see claim 7 objection above).
















Claim Rejections 35 USC 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because it encompasses transitory signals per se.
	Claim 10 is directed toward a “computer-readable storage medium” [Examiner note: or computer readable media, machine readable medium, and other such variations] typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent or does not exclude transitory embodiments (see Applicants’ present specification ¶¶59-60). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”). 
Claims drawn to such a computer-readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to a non-transitory computer readable medium.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 USC §102(a)(1) as being clearly anticipated by Patent application No. CN 106347351 (A) – 2017-01-05 by Fang Xiao et al. (hereinafter “Xiao”)

The rejections below are based on the machine translation of the Xiao’s reference a copy of which is attached to this Office Action as also indicated in the 892 form. 

As per claim 1, Xiao teaches a vehicle braking and warning method based on a binocular stereo camera (Xiao, in at least Fig. 5 [reproduced here for convenience] & ¶¶35-59, discloses automatic emergency braking based on detection range by binocular stereo camera), comprising:

    PNG
    media_image1.png
    252
    693
    media_image1.png
    Greyscale

Xiao’s Fig. 5 (emphasis added)

acquiring first target information within a detection range of the binocular stereo camera, second target information within a detection range of a millimeter-wave radar, and current vehicle driving information (Xiao, in at least Fig. 1, Fig. 5, ¶12-14 & ¶¶56-57, discloses the millimeter-wave radar sensor 201 obtains radar detection information of objects in front of the vehicle, and the binocular stereo camera 202 obtains the image detection information of the object in front of the vehicle, then the main control unit determines the type of the front object located in the same lane of the vehicle, the relative speed, speed of the vehicle and relative distance [i.e., current vehicle driving information]);

    PNG
    media_image2.png
    313
    741
    media_image2.png
    Greyscale

Xiao’s Fig. 3 

acquiring sensing result data about a target obstacle in accordance with the first target information and the second target information in conjunction with a predetermined weight (Xiao, in at least Fig. 1, Fig. 3 [reproduced here for convenience] & ¶¶14-17, discloses that according to the radar detection information and the image detection information, the main control unit confirms the front object located in the same lane of the vehicle [i.e., sensing result data about a target obstacle] and determines the type of the front object, the relative speed and relative distance with the vehicle. The main control unit estimates the collision time through the relative distance and the relative speed, and confirms whether the collision time is less than or equal to a preset time threshold [implies in conjunction with a predetermined weight]); and

    PNG
    media_image3.png
    430
    360
    media_image3.png
    Greyscale

Xiao’s Fig. 4 (emphasis added)

outputting a braking instruction and/or a warning instruction in accordance with the sensing result data and the current vehicle driving information so as to enable a vehicle to adjust its driving state in accordance with the instructions (Xiao, in at least Fig.1, Fig. 4 [reproduced here for convenience], ¶¶14-17, discloses according to the type of the front object located in the same lane of the vehicle, the relative speed and distance from the vehicle, the longitudinal control unit controls the vehicle's brakes [i.e., outputting a braking instruction], accelerators and steering devices to perform automatic emergency braking. Xiao further disclose when the collision time is less than or equal to the preset time threshold, the longitudinal control unit controls the brake, accelerator and steering device of the vehicle to perform emergency braking [i.e., outputting a braking instruction]. Xiao, in at least ¶5, also discloses the automatic emergency braking uses the data analysis module to compare the measured distance with the alarm and safety distances, and alarm the driver when the distance is less than the alarm distance, and the car braking system automatically controls the brakes and accelerator when the distance is less than the safe distance).

As per claim 2, Xiao teaches the vehicle braking and warning method according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Xiao further teaches wherein the acquiring the sensing result data about the target obstacle in accordance with the first target information and the second target information in conjunction with the predetermined weight comprises:
acquiring a distance between the target obstacle and the vehicle (Xiao, in at least Fig. 3 [reproduced here for convenience] & ¶25, discloses determining object relative distance from the vehicle according to the image detection information and/or the radar detection information);

    PNG
    media_image2.png
    313
    741
    media_image2.png
    Greyscale

Xiao’s Fig. 3 

when the distance is greater than a maximum distance threshold or smaller than a minimum distance threshold, taking the second target information acquired by the millimeter-wave radar as the sensing result data (Xiao, in at least Fig. 3, ¶25 & ¶35, discloses detection range and angle of the binocular stereo camera 202 vs. detection range and angle of the millimeter-wave radar sensor 201. Xiao, in at least Fig. 3 & ¶¶ 42-44, further discloses the millimeter-wave radar sensor radiates electromagnetic waves to the front of the vehicle, wherein the millimeter-wave radar sensor electromagnetic waves covered area are the vertical distance 60 meters, and the vertical distance 150 meters [i.e., when the distance is greater than a maximum distance threshold (e.g., 120 meters)]); and
when the distance is greater than or equal to the minimum distance threshold or smaller than or equal to the maximum distance threshold, taking the first target information acquired by the binocular stereo camera as the sensing result data (Xiao, in at least Fig. 3, ¶25 & ¶35, discloses detection range and angle of the binocular stereo camera 202 vs. detection range and angle of the millimeter-wave radar sensor 201. Xiao, in at least Fig. 3 & ¶¶ 45-47, further discloses the binocular stereo camera obtains the image detection information of the object in front of the vehicle, wherein the binocular stereo camera detects the distance from 0 to 120 meters [i.e., when the distance is smaller than or equal to the maximum distance threshold (e.g., 120 meters)] in front of the vehicle through a 42-degree market angle).

As per claim 3, Xiao teaches the vehicle braking and warning method according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Xiao further teaches wherein the outputting the braking instruction and/or the warning instruction in accordance with the sensing result data and the current vehicle driving information so as to enable the vehicle to adjust its driving state in accordance with the instructions comprises:
	calculating a first collision time Tmov of the vehicle with a moving obstacle using a formula
Tmov =S/ΔV, where S represents a distance between the obstacle and the vehicle, and ΔV represents a difference between a speed of the obstacle and a speed of the vehicle in a movement direction of the vehicle;
calculating a second collision time Tstatic of the vehicle with a static obstacle using a formula
Tstatic = S/V, where S represents a distance between the obstacle and the vehicle, and V represents the speed of the vehicle;
when the first collision time Tmov is smaller than a moving obstacle braking threshold or the second collision time Tstatic is smaller than a static obstacle braking threshold, outputting the
braking instruction; and
when the first collision time Tmov is smaller than a moving obstacle warning threshold or the second collision time Tstatic is smaller than a static obstacle warning threshold, outputting the
warning instruction (Xiao, in at least ¶¶14-17, ¶¶23-27, ¶¶ 44-52 and ¶61, discloses the main control unit that (1) determines the type of the front object (e.g., in ¶¶44-47, the radar sensor can detect up to 64 dynamic and static objects at the same time, wherein The target types mainly include cars, pedestrians, bicycles, tricycles, flatbeds, animals, obstacles, etc.), the relative speed and relative distance with the vehicle, (2) estimates the collision time through the determined relative distance and the relative speed, then (3) confirms whether the collision time is less than or equal to a preset time threshold. Xiao further discloses that when the collision time is less than or equal to the preset time threshold, the longitudinal control unit controls the brake, accelerator and steering device of the vehicle to perform emergency braking [i.e., enable the vehicle to adjust its driving state], i.e., if the time to collision of the vehicle with the obstacle is less than or equal to a preset time threshold (i.e. Braking threshold), outputting a braking instruction. Xiao, in at least ¶5, also discloses the automatic emergency braking uses the data analysis module to compare the measured distance with the alarm and safety distances, and alarm the driver when the distance is less than the alarm distance, and the car braking system automatically controls the brakes and accelerator when the distance is less than the safe distance [examiner notes that relative speed between static object and the vehicle is the vehicle speed]).

As per claim 4, Xiao teaches the vehicle braking and warning method according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Xiao further teaches wherein the target obstacle is an obstacle closest to the vehicle in all obstacles within the range of a vehicle movement trajectory when any sensing data and vehicle information have been received (Xiao, in at least Fig. 3 & ¶¶11-17, discloses the detection of the object [i.e., the target obstacle] in front of the vehicle and located in the same lane of the vehicle [implies obstacle closest to the vehicle in all obstacles within the range of a vehicle movement trajectory]).

As per claim 7, the claim is directed towards a vehicle braking and warning system that recites similar limitations performed by the vehicle braking and warning method of claim 1. The cited portions of Xiao used in the rejection of claim 1 teach the same system limitations of claim 7. Therefore, claim 7 is rejected under the same rationales used in the rejections of claim 1 as outlined above.

As per claim 8, the claim is directed towards a vehicle braking and warning system that recites similar limitations performed by the vehicle braking and warning method of claim 3. The cited portions of Xiao used in the rejection of claim 3 teach the same system limitations of claim 8. Therefore, claim 8 is rejected under the same rationales used in the rejections of claim 3 as outlined above.

As per claim 9, A vehicle braking and warning device based on a binocular stereo camera, comprising a data collection unit configured to collect data, a memory configured to store therein one or more program instructions, and a processor configured to execute the one or more program instruction so as to implement the vehicle braking and warning method according to claim 1 (Xiao, in at least Fig(s). 4-5, ¶¶4-17 & ¶26, discloses a method and a system to implement automatic emergency braking function through the car breaking system controller, wherein the longitudinal control unit controls the brake, and steering device of the vehicle to perform emergency braking). Xiao teaches the vehicle braking and warning method according to claim 1, accordingly, the rejection of claim 1 above is incorporated.

As per claim 10, A computer-readable storage medium storing therein one or more program instructions for implementing the vehicle braking and warning method according to claim 1 (Xiao, in at least Fig(s). 4-5 & ¶¶1-65, discloses a method and a system to implement automatic emergency braking function [implies program instructions for implementing the vehicle braking and warning method] through the car breaking system controller). Xiao teaches the vehicle braking and warning method according to claim 1, accordingly, the rejection of claim 1 above is incorporated.



















	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 5 is rejected under 35 USC §103 as being unpatentable over Xiao (Patent application No. CN-106347351-A) in view of PG Pub. No. US 2016/0139598 A1 to Ichikawa et al. (hereinafter “Ichikawa”) 

The rejections below are based on the machine translation of the Xiao’s reference a copy of which is attached to this Office Action as also indicated in the 892 form. 

As per claim 5, Xiao teaches the vehicle braking and warning method according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Xiao does not explicitly teach further comprising:
acquiring a braking emergency level, the braking instruction comprising braking at a low frequency, braking at a middle frequency, braking at a high frequency, braking at a small force, braking at a middle force, and braking at a large force depending on the braking emergency level; and/or
acquiring a warning emergency level, the warning instruction comprising warning at a low
frequency and emergency warning depending on the warning emergency level.
Ichikawa teaches, in at least Fig. 7A [reproduced here for convenience], ¶¶7-11 & ¶109 that is was old and well known at the time of filing in the art of autonomous vehicle systems, acquiring a braking emergency level, the braking instruction comprising braking at a low frequency, braking at a middle frequency, braking at a high frequency, braking at a small force, braking at a middle force, and braking at a large force depending on the braking emergency level; and/or
acquiring a warning emergency level, the warning instruction comprising warning at a low
frequency and emergency warning depending on the warning emergency level (Ichikawa, in at least ¶¶7-11, discloses an emergency level setting unit configured to set an emergency level of traveling of the vehicle based on at least one of an input operation by an occupant of the vehicle and the surrounding information [i.e., acquiring a braking emergency level]. Ichikawa’s disclosed electronic control unit includes a maximum allowable deceleration setting unit configured to set a higher maximum allowable deceleration of the vehicle as the emergency level is higher [implies braking at a large force depending on the braking emergency level]. Ichikawa, in at least Fig. 7A [reproduced here for convenience] & ¶109, further discloses that when the emergency level is “low”, the maximum allowable deceleration is “low”, when the emergency level is “intermediate” that is higher than “low”, the maximum allowable deceleration is “intermediate”, and when the emergency level is “high” that is higher than “intermediate”, the maximum allowable deceleration is “high”).

    PNG
    media_image4.png
    214
    846
    media_image4.png
    Greyscale

Ichikawa’s Fig. 7A

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao in view of Ichikawa, as both inventions are directed to the same field of endeavor - autonomous vehicle systems and the combination would provide for reducing the possibility of collision with a following vehicle (see at least Ichikawa’s ¶¶7-11).
















Claim 6 is rejected under 35 USC §103 as being unpatentable over Xiao (Patent application No. CN-106347351-A) in view of Patent application No. JP2006306273 (A) – 2006-11-09 by Ajiro Keigo et al. (hereinafter “Keigo”), and further in view of Ichikawa (PG Pub. No. US 2016/0139598 A1) 

The rejections below are based on the machine translation of the Xiao’s reference and Keigo’s  a copy of each are attached to this Office Action as also indicated in the 892 form. 

As per claim 6, Xiao teaches the vehicle braking and warning method according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Xiao does not explicitly teach wherein prior to outputting the braking instruction and/or the warning instruction, the vehicle braking and warning method further comprises:
acquiring a braking state and a gear position state of the vehicle; and
when the vehicle is in the braking state or a gear position of the vehicle is non-drive, cancelling the output of the braking instruction and the warning instruction.
Keigo teaches, in at least Abstract that is was old and well known at the time of filing in the art of automatic vehicle breaking systems, wherein prior to outputting the braking instruction and/or the warning instruction, the vehicle braking and warning method further comprises:
acquiring a braking state and a gear position state of the vehicle; and
when the vehicle is in the braking state or a gear position of the vehicle is non-drive, cancelling the output of the braking instruction  (Keigo, in at least Abstract, ¶3 & ¶25, discloses the disengagement of the braking owing to the automatic decelerating/stopping control part is made [i.e., cancelling the output of the braking instruction] to suit the timing at which the shift position changes from any forward range into the non-drive range [i.e., when a gear position of the vehicle is non-drive]. Keigo further discloses that the  automatic brake is released [i.e., cancelling the output of the braking instruction] after the completion of the operation of the parking brake [implies when the vehicle is in the braking state]. Keigo’s disclosed automatic braking system is including an electric parking brake device, which brakes vehicle wheels by operating electric brake mechanisms that are driven independently from depression of a brake pedal. Keigo also discloses a gear position detector for detecting a gear position of a gear shift lever [i.e., acquiring gear position state of the vehicle], and when a stopped state of a vehicle is detected [i.e., acquiring a braking state of the vehicle], the parking brake device is operated to maintain the stopped state, and when the gear position is shifted from a D-range to an R-range [i.e., a gear position of the vehicle is non-drive], the stopped state is cancelled [i.e., cancelling the output of the braking instruction]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao in view of Keigo, as both inventions are directed to the same field of endeavor - automatic vehicle breaking systems and the combination would provide for preventing the vehicle altitude from changing and/or suppressing a change in the vehicle posture at the time of stopping the vehicle (see at least Keigo’s Abstract, ¶¶3-4 & ¶25).
Xiao as modified by Keigo is silent on cancelling the output of the warning instruction. Ichikawa teaches, in at least Fig. 1, Fig. 4B & ¶99 that is was old and well known at the time of filing in the art of autonomous vehicle systems, cancelling the output of the warning instruction (Ichikawa, in at least Fig. 1, Fig. 4B & ¶99 discloses the brake lights 9 are turned off when the brake light turn-on processing is terminated [i.e., cancelling the output of the warning instruction] to indicate that the braking is ended).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao & Keigo further in view of Ichikawa, as all inventions are directed to the same field of endeavor - autonomous vehicle braking systems and the combination would provide for reducing the possibility of collision with a following vehicle (see at least Ichikawa’s ¶¶7-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Winner et al. (Patent No. US 6,580,385 B1) discloses an object detector based on electromagnetic microwave radiation is used in first “3” and third “5” detection zones, while an object detector based on optical radiation and/or image analysis is used in the second zone “4” (see Fig. 1 [reproduced here for convenience]).  Winner further discloses specific object detector arrangement combines in a special manner the advantages of the individual types of object detectors. Winner furthermore discloses its clamed system being capable of continuously regulating the speed between stand still and the maximum speed of the motor vehicle (see at least Col(s). 5-7).

    PNG
    media_image5.png
    464
    893
    media_image5.png
    Greyscale

Winner’s Fig. 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/TAREK ELARABI/Examiner, Art Unit 3661